Citation Nr: 0021944	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to death pension benefits subsequent to January 
1, 1996.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from February 1943 to January 
1947.  The veteran died in February 1994.

This appeal arises from an October 1994 rating decision in 
which the RO denied entitlement to death pension benefits.  
In April 1997, the Board of Veterans' Appeals (Board) 
remanded the matter to obtain additional evidentiary 
development.  Upon completing the Board's requested 
development, in April 2000 the RO granted entitlement to 
pension benefits from February 1, 1994 to January 1, 1996.  
Because benefits were terminated in January 1996, this 
portion of the appellant's, the surviving spouse of the 
veteran, claim remains denied; consequently, the matter has 
been returned for appellate consideration.

In contemplation of the aforementioned development, the issue 
on appeal has been restyled as reflected on the title page.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
appeal has been obtained.  The duty to assist has been 
fulfilled.

2.  In January 1996 the appellant's monthly Social Security 
payments were $582.50 and her daughter's Social Security 
payments were $438.  In 1997, the appellant received $600 and 
her daughter received $450.

3.  Although medical and funeral expenses have been deducted, 
the appellant's annual income still exceeds the amount 
allowed by law for VA pension eligibility. 

4.  The appellant's annual expenses necessary for reasonable 
family expenses do not exceed the sum of countable annual 
income plus VA pension entitlement.


CONCLUSION OF LAW

The requisite criteria for entitlement to death pension 
benefits are not satisfied as a matter of law.  38 U.S.C.A. 
§§ 501, 1541 (West 1991); 38 C.F.R. §§ 3.3(b), 3.23, 3.271, 
3.272 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that she is entitled to receive 
pension payments because she experiences financial and health 
hardships.  She also alleges that her granddaughter's income 
should be excluded from her annual household income 
calculations.

Background

On a March 1994 application, the appellant reported receiving 
$290 of monthly income from Social Security.  Her daughter 
received $277 per month.  The appellant added that she was 
indebted in the amount of $3,996 for the veteran's burial 
expenses.  

In March 1994 the appellant submitted a billing statement 
showing that she owed $696 for medical expenses, and at that 
time, she wrote because of extreme hardship, her daughter's 
monthly Social Security income of $277 should be excluded.  
The appellant also wrote that she had other bills totaling 
$10,000.  She also submitted an April 1994 itemization of her 
balance due for the veteran's burial expenses totaling 
$3,185.34.  

Information received from Social Security, recorded on a June 
1994 Report of Contact, shows that the veteran's daughter 
received $277 in December 1993 and $415 in February 1994.  
The appellant received $290 in December 1993 and $492 in 
February 1994.

On an August 1994 Application for Exclusion of Children's 
Income, the appellant listed her average household monthly 
expenses as $210 for food; $116.50 for utilities and heat; 
$50 for telephone; $80 for operation of an automobile; $100 
for clothing; $100 for taxes; $50.33 for automobile 
insurance; medical expenses totaling $153; $100 for funeral 
expenses; $100 for credit bureau payments; $10 for normal 
household repairs; $10 for school supplies and entertainment; 
and $50 for a sidewalk assessment.  Her average monthly 
expenses totaled $876.83 per month and $10,519 annually.  
After reviewing the foregoing evidence, by a January 1995 
letter, the RO told the appellant that her claim for pension 
had been approved effective February 1, 1994 to February 1, 
1995.

In March 1995 the appellant filed a request for reinstatement 
of pension benefits based on hardship and the exclusion of 
her daughter's income.  In November 1995, the RO informed the 
appellant that the claim for pension could not be approved 
because her yearly family income of $8,787.00 exceeded the 
limit set by law of $7,056.00 for surviving spouse with one 
dependent.  The RO explained that effective February 1, 1995, 
the countable family income was $8,787 per year from monthly 
Social Security benefits of $505 and $426.  It was also noted 
that the actual annual income was $11,172, but the countable 
income of $8,787 was based on the result of computations 
using the hardship exclusion formula.  The appellant 
appealed.

In November 1996, the appellant stated that in 1996, she had 
a heart attack and faced the possibility of open-heart (by-
pass) surgery, and added that she was in jeopardy of a 
foreclosure being placed on her home.  The appellant also 
indicated that she incurred additional hospital expenses and 
medical expenses due to her heart disability to include $100 
per month for heart medication and Medicare premiums of $42 
per month.

A June 1997 Financial Status Report reflects that the 
appellant receives $1,050 in Social Security.  She receives 
$600 a month and her daughter receives $450 a month.  Her 
average monthly expenses include food for $300; utilities and 
heat for $357; medical expenses totaling $197.50; funeral 
expenses totaling $115; taxes totaling $50 per month; and car 
insurance payments totaling $38.  Her average monthly 
expenses equaled $1,053.50.  The appellant wrote that she 
borrowed money from her children to cover additional 
expenses, and medical expense reports showing indebtedness 
amounts of $1,529.80 in 1996 and $1,647 in 1995 were also 
submitted.  

In subsequent statements, the appellant indicated that she 
had put her home on the market for sale.  In March 2000 the 
Social Security Administration reported that in March 1994, 
the appellant and her daughter, respectively, received $387 
and $415; $398.10 and $427 in December 1994; $407 and $438 in 
December 1995; $582.50 and $438 in January 1996; $601.80 and 
450 in December 1996; $612.80 and $460 in December 1997; 
$621.50 and $466 in December 1998; $635.50 and $477 in 
December 1999.  

In April 2000 the RO adjusted the previous pension award to 
reflect receipt of the new information of medical expenses 
and Social Security income results in retroactive payment of 
pension due to the appellant from February 1, 1994 to January 
1, 1996.  

In June 2000 the appellant indicated that foreclosure action 
had been taken and she had lost possession of her home.

Applicable law and Regulations

Improved death pension benefits pursuant to Public Law 95-588 
are payable by the VA to a veteran's surviving spouse or 
child because of the veteran's nonservice-connected death.  
Payments are made monthly unless the amount of the annual 
benefit is less than 4 percent of the maximum annual rate 
payable to a veteran under 38 U.S.C.A. § 1521(b), in which 
case payments may be made less frequently than monthly.  
Basic entitlement exists if: (i) The veteran (as defined in 
Sec. 3.1(d) and (d)(2)) had qualifying service as specified 
in paragraph (a)(3)(i), (ii), (iii), or (iv) of this section 
(38 U.S.C.A. § 1541(a)); or (ii) The veteran was, at time of 
death, receiving or entitled to receive compensation or 
retired pay for a service-connected disability based on 
service during a period of war.  (The qualifying periods of 
war are specified in paragraph (a)(3) of this section.) (38 
U.S.C.A. § 1541(a)); and (iii) The surviving spouse or child 
meets the net worth requirements of Section 3.274 and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in Sections 3.23 and 3.24. 

The maximum annual rates of improved pension for surviving 
spouses shall be the amounts specified in 38 U.S.C.A. §§ 1521 
and 1542, as increased from time to time under 38 U.S.C.A. 
§ 5312.  Each time there is an increase under 
38 U.S.C.A. § 5312, the actual rates will be published in the 
"Notices" section of the Federal Register, surviving spouse 
alone or with a child or children of the deceased veteran in 
custody of the surviving spouse.  38 U.S.C.A. § 1541(b) or 
(c). 

The maximum rates of improved pension in paragraph (a) of 
this section shall be reduced by the amount of the countable 
annual income of the veteran or surviving spouse.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.23(b).

The term surviving spouse's annual income includes the  
surviving spouse's annual income and the annual income of 
each child of the veteran (other than a child for whom 
increased pension is not payable under 38 U.S.C.A. 
§ 1543(a)(2)) in the custody of the surviving spouse to the 
extent that such child's income is reasonably available to or 
for the surviving spouse, unless in the judgment of the VA to 
do so would work a hardship on the surviving spouse.  There 
is a rebuttable presumption that all of such a child's income 
is available to or for the surviving spouse.  38 U.S.C.A. 
§ 1541(c), (g); 38 C.F.R. § 3.23(d)(5).
For the purposes of  paragraphs (d)(4) and (d)(5) of this 
section, a child's income shall be considered "reasonably 
available" when it can be readily applied to meet the 
veteran's or surviving spouse's expenses necessary for 
reasonable family maintenance, and "hardship"' shall be 
held to exist when annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement.  Expenses necessary for 
reasonable family maintenance include expenses for basic 
necessities (such as food, clothing, shelter, etc.) and other 
expenses, determined on a case-by-case basis, which are 
necessary to support a reasonable quality of life.  38 C.F.R. 
§ 3.23(d)(6).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under Section 3.272.  
38 U.S.C.A.§ 501; 38 C.F.R. § 3.271(a).  Recurring income 
means income which is received or anticipated in equal 
amounts and at regular intervals (e.g.,  weekly, monthly, 
quarterly, etc.), and which will continue throughout an 
entire 12-month annualization period.  Recurring income which 
terminates prior to being counted for at least one full 12-
month annualization period will be treated as nonrecurring 
income for computation purposes.  The amount of regular 
income for pension purposes will be the amount received or 
anticipated during a 12-month annualization period following 
initial receipt of such income. 38 C.F.R. § 3.271(a)(1).  
Compensation paid by the United States Department of Labor, 
Office of Workers' Compensation Programs, Social Security 
Administration, or the Railroad Retirement Board, or pursuant 
to any worker's compensation or employer's liability statute, 
or damages collected because of personal injury or  death, 
will be considered income as received.  However, medical, 
legal or other expenses incident to the injury or death, or 
incident to the collection or recovery of the amount of the 
award or settlement, may be deducted.  The criteria in Sec. 
3.272(g) apply as to all medical expenditures after the award 
or settlement.  38 C.F.R. § 3.271(g).

Exclusions from income include any unreimbursed medical 
expenses will be excluded when they were or will be paid by a 
surviving spouse for medical expenses of the spouse, 
veteran's children, parents and other relatives for whom 
there is a moral or legal obligation of support, they were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the spouse's household and they were 
or will be in excess of 5 percent of the applicable maximum 
annual pension rate or rates for the spouse as in effect 
during the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g). 

Expenses for the veteran's final expenses which are paid 
during the calendar year following that in which death 
occurred also may be deducted from annual income for the 12-
month annualization period in which they were paid or from 
annual income for any 12-month annualization period which 
begins during the calendar year of death, whichever is to the 
claimant's advantage.  Otherwise, such expenses are 
deductible only for the 12-month annualization period in 
which they were paid.  Any such expenses paid subsequent to 
death but prior to date of entitlement are not deductible.

The veteran's final expenses include amounts paid by a 
surviving spouse or child of a veteran for the veteran's just 
debts, expenses of last illness and burial (to the extent 
such burial expenses are not reimbursed under Chapter 23 of 
title 38 U.S.C.A.) will be deducted from the income of the 
surviving spouse or child.  The term "just debts" does not 
include any debt that is secured by real or personal 
property.  38 U.S.C.A. § 1503(a)(3); 38 C.F.R. 
§ 3.272(h)(1)(ii).

Hardship exclusion of child's available income is also 
available.  When hardship is established under the provisions 
of Section 3.23(d)(6) of this part, there shall be excluded 
from the available income of any child or children an amount 
equal to the amount by which annual expenses necessary for 
reasonable family maintenance exceed the sum of countable 
annual income plus VA pension entitlement computed without 
consideration of this exclusion.  The amount of this 
exclusion shall not exceed the available income of any child 
or children, and annual expenses necessary for reasonable 
family maintenance shall not include any expenses which were 
considered in determining the available income of the child 
or children or the countable annual income of the veteran or 
surviving spouse.  38 U.S.C.A. § 1541(g); 38 C.F.R. 
§ 3.272(m).

Analysis

Review of the evidence shows that entitlement to death 
pension benefits is not warranted.  Effective January 1, 1996 
the appellant's annual income exceeds the maximum amount 
allowed by law, $7,240.00.  Thus, the appellant's claim must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Eligibility is subject to limitations of 
the amount of a claimant's household annual income.  See 38 
C.F.R. §§ 3.271, 3.272.  In calculating this income, payments 
from any source are counted unless specifically excepted.  
See 38 U.S.C.A. § 1503(a) and 38 C.F.R. § 3.271(a).  Income 
from Social Security benefits is not excepted and must be 
included.  38 C.F.R. §§ 3.23(d)(5), 3.271(g); Burch v. Brown, 
6 Vet. App. 512, 513 (1994).  As such, the appellant's and 
her daughter's Social Security payments must be counted as 
household income.  Id.; see also 38 U.S.C.A. § 7104(c) (West 
1991).  Effective January 1, 1996, the appellant's Social 
Security benefits were increased to $582.50 per month and her 
daughter received $438.00 per month.  The appellant's 
countable annual income was $12,246.  Even when excluding the 
appellant's funeral expenses of $100 per month ($1,200), see 
38 C.F.R. § 3.272(h)(1)(ii); medical expenses of $46.10 per 
month ($553.20); the $1,041 detailed on the medical expense 
report, see 38 C.F.R. § 3.272(g); and the hardship exclusion, 
see 38 C.F.R. § 3.272(m), which is inapplicable as discussed 
below, the appellant's annual income still exceeds the 
maximum amount allowable by law.  As previously noted, in 
January 1996, the maximum annual income allowed by law was 
$7,240.  In 1996 the appellant's annual countable income was 
$9,451.80 ( $12,246 minus $2,794.20 (1,200+553.20+1,041)).

In this case the Board acknowledges that VA regulation 
provides that when hardship is established under 38 C.F.R. 
§ 3.23(d)(6), there shall be excluded from the available 
income of any child an amount equal to the amount by which 
annual expenses necessary for reasonable family maintenance 
exceed the sum of countable annual income plus VA pension 
entitlement computed without consideration of this exclusion.  
However, in this case, the grant of hardship exclusion is not 
applicable.  Effective January 1996, the appellant's annual 
expenses necessary for reasonable family maintenance does not 
exceed the sum of countable annual income plus VA pension 
entitlement.  From 1994 to 1996, the appellant's hardship 
expenses were calculated as equaling $10,519 annually.  (See 
August 1994 Application for Exclusion of Child's Income 
Report.)  However, her annual countable income was $9,451.80 
and her VA pension entitlement is $3,116, see generally 
38 U.S.C.A. § 1541(c).  Thus, her annual countable income and 
VA pension total exceeds her annual expenses.  Accordingly, 
the hardship exclusion is inapplicable.  38 C.F.R. 
§§ 3.23(d)(6), 3.272(m).

Additionally, the appellant's financial status report 
received in 1997 shows that her Social Security benefits 
increased to $600 a month and her daughter's amount increased 
to $450.  For the same reasoning as discussed above, even 
when considering exclusions provided for under 38 C.F.R. 
§ 3.272 her income still exceeds the maximum annual limit 
allowable by law.  

Because the appellant's January 1996 annual countable income 
of $9,451 and increased income thereafter exceeds the maximum 
annual limit allowed by law for death pension benefits, the 
law is clear and dispositive of the claim.  The appellant's 
appeal must be denied due to a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. at 430.



ORDER

Entitlement to death pension benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 
	



- 9 -






- 1 -


